Name: Commission Regulation (EEC) No 1990/91 of 5 July 1991 on the issuing of import licences for preserved cultivated mushrooms originating in China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 178/28 Official Journal of the European Communities 6 . 7 . 91 COMMISSION REGULATION (EEC) No 1990/91 of 5 July 1991 on the issuing of import licences for preserved cultivated mushrooms originating in China Whereas the quantities for which licences have been issued have reached the annual amount granted to China ; whereas the issuing of licences qualifying for the exemp ­ tion from the additional amount provided for in Article 2 of Regulation (EEC) No 1796/81 should accordingly be suspended, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of preserved cultivated mushrooms ('), Having regard to Commission Regulation (EEC) No 1707/90 of 22 June 1990 laying down detailed rules for the application of Regulation (EEC) No 1796/81 on imports of preserved cultivated mushrooms from third countries (2), as amended by Regulation (EEC) No 3718/90 (3), and in particular Article 5 (4) thereof, Whereas Commission Regulation (EEC) No 1989/91 (4) adjusted, until 31 December 1991 , the allocation of the global quantity fixed by Article 3 of Regulation (EEC) No 1796/81 ; Whereas Article 5 (4) of Regulation (EEC) No 1707/90 provides that if the quantities for which licences have been applied for exceed the balance available for a supplier country after the reserve has been used the Commission is to fix a single percentage figure by which the quantities applied for are to be reduced ; . Whereas quantities of cultivated preserved mushrooms originating in China and applied for on 1 and 2 July 1991 exceed the quantities available ; whereas the extent to which licences may be issued may accordingly be determined ; HAS ADOPTED THIS REGULATION : Article 1 Import licences for preserved cultivated mushrooms falling within CN code 2003 10 10 originating in China, applied for on 1 and 2 July 1991 and forwarded to the Commission on 3 July 1991 shall be issued, the endorse ­ ment laid down in Article 7 of Regulation (EEC) No 1707/90 being indicated, for up to 92,4 % of the quantity applied for. The issuing of licences for the products referred to in the first paragraph which may qualify for exemption from the additional amount provided for in Article 2 of Regulation (EEC) No 1796/81 is hereby suspended for applications lodged from 3 July 1991 . Article 2 This Regulation shall enter into force on 8 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 183, 4. 7. 1981 , p. 1 . (2) OJ No L 158, 23. 6 . 1990, p. 34 . (3) OJ No L 358, 21 . 12. 1990, p . 51 . (4) See page 26 of this Official Journal .